DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed 09/16/2020. Claims 11 and 13-15 were amended; claims 1-10 and 20 were cancelled, and no claim was added in a reply filed 02/16/2020. During a phone interview on 02/25/2021, claims 11, 13-14 and 19 were further amended. Therefore claims 11-19 are currently pending and subject to the Allowability Notice office action below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2020 was considered by the examiner.
Response to Arguments
Applicant’s amendments, filed 02/16/2020, with respect to claim 20 objection have been fully considered and are persuasive.  The objection of claim 20 has been withdrawn. 
Applicant’s amendments, filed 02/16/2020, with respect to 112f interpretation have been fully considered and are persuasive.  The 112f interpretation has been withdrawn. 
Applicant’s arguments with respect to 101 rejection have been considered but are moot in view of the Examiner’s amendment which overcomes the 101 rejection. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Peter Law on 02/25/2021.
The application has been amended as follows: 
1-10 (cancelled)
(Currently Amended) A method for handling distribution items comprising:   
receiving, in first mail processing equipment, a physical distribution item;
capturing, in the first mail processing equipment, an image of the received physical distribution item having an identifier thereon;
interpreting, by a processor, from the captured image, the identifier on the physical distribution item, the identifier including a delivery point and a code;
generating, by the processor, image information and identifier information;
storing, by the processor,  the image of the physical distribution item; 
associating, by the processor,  the interpreted identifier with the stored image;
receiving, from a sender of the physical distribution item via a supplemental content interface, the identifier which is on the physical distribution item and a plurality of types of supplemental item content, wherein each of the plurality of types of supplemental item content is associated with a geographic area;
associating, by the processor, each of the plurality of types of supplemental item content with the identifier; 
receiving, by the processor, the identifier information from the mail processing equipment;
identifying, [[in]] by the processor, based on the delivery point, a geographic area to which the physical distribution item is to be delivered; 
identifying, by the processor, based on the identifier information, the physical mailpiece and the plurality of types of supplemental item content associated with the physical mailpiece;
by the processor, from the identified plurality of types of supplemental item content, one of the types of supplemental item content that is associated with the identified geographic area;
providing, by the processor, to an intended recipient of the physical distribution item, a recipient interface, the supplemental content interface including the stored image of the physical distribution item and an option for changing a delivery destination for the physical distribution item;; 
receiving, by the processor, from the intended recipient via the supplemental content interface, an  interaction with the stored image and a selection of the option for changing the delivery destination for the physical distribution item;
instructing, by the processorthe second mail processing equipment[[,]] to reroute the physical distribution item to a different delivery destination in response to the selected option for changing the delivery destination of the physical distribution item; and
  providing, by the processor, the selected one of the plurality of types of supplemental item content in response to the interaction with the stored image.  

(Previously Presented) The method of claim 11, wherein the selected supplemental item content is embedded in the provided image of the physical distribution item.

(Currently Amended) The method of claim 11, wherein selection of the option for changing the delivery destination of the physical distribution item comprises postponing delivery of the physical distribution item and wherein rerouting, in the second mail processing equipment comprises processing the physical distribution item to return the item to a sender of the physical distribution item or to a distribution facility.

(Currently Amended) The method of claim 13, wherein receiving a selection for changing the delivery destination of the physical distribution item comprises receiving, a selection to reject delivery of the physical distribution item, and wherein rerouting in the second mail processing equipment comprises, processing the physical distribution item to dispose of or recycle the physical distribution item.

(Previously Presented) The method of claim 13, wherein the interaction with the stored image comprises selecting or clicking on the stored image in the supplemental content interface.

(Previously Presented) The method of claim 11, further comprising receiving, from the intended recipient, interaction information regarding the intended recipient’s interaction with the selected supplemental content, and providing, via the supplemental item content server, the interaction information to a generator of the supplemental content.   
(Original) The method of claim 11, further comprising storing, in a customer preference database, customer preference data for a plurality of customers.

(Original) The method of claim 17, further comprising receiving, via the supplemental content interface, a request for a distribution list of recipients and a list of preference parameters.

(Currently Amended) The method of claim 18, further comprising generating, by the processor, a distribution list including a plurality of recipients for the physical distribution item based on the received list of preference parameters.

(Cancelled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Examiner is unaware of any prior art, alone or in combination, which discloses the limitations of claim 11. 
The closest prior art Examiner could find is Nesamoney (US 2011/0071894). Nesamoney is directed towards serving localized advertisements. Nesamoney discloses receiving a plurality 
The closest prior art is Conrad (US 2015/0149274). Conrad is directed towards Internet marking advertising system. Conrad discloses receiving supplemental item to run within a geographical zone. However, Conrad does not disclose identifying, based on the identifier information, the physical mailpiece and the plurality of types of supplemental item content associated with the physical mailpiece nor does it disclose associating each of the plurality of types of supplemental item content with the identifier. 
The closest prior art is Novik (US 2008/0065490). Novik is directed towards methods of managing electronic coupons. Novik disclose receiving coupons associated with different geographic zones and selecting the coupon to run in the specific geographic area. However, similar to Nesamoney and Conrad, Novik does not disclose identifying, based on the identifier information, the physical mailpiece and the plurality of types of supplemental item content associated with the physical mailpiece nor does it disclose associating each of the plurality of types of supplemental item content with the identifier. 
The closest non-applied NPL is Balaji, “Destination Address Interpretation for Automating the Sorting Process of Indian Postal System”, published by IEEE, in 2003, 
The closest non-applied NPL is Haidong Yuan, “Image-based Stamp Extraction for Enhanced Postal Automation”, published by IEEE, in 2008, hereinafter “Yuan”. Yuan is directed towards stamp recognition in mail processing equipment based on image recognition. However, Yuan fails to disclose the limitations of claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628